IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


VINCENT THOMAS,                             No. 114 MM 2015

                    Petitioner


             v.


HONORABLE, GREGORY M. MALLON,
JUDGE, OF DELAWARE COUNTY, PA.
AND HONORABLE, CHAD F. KENNEY,
JUDGE OF DELAWARE COUNTY, PJ.,

                    Respondents


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of September, 2015, the Application for Leave to File

Original Process is GRANTED, the Petition for Writ of Mandamus is DENIED, and the

Prothonotary is DIRECTED to strike the names of the jurists from the caption.